 

Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 31, 2015,
is made by and between The Staffing Group Ltd., a Nevada corporation (“Seller”),
and Pour Les Enfant LLC., a Louisiana corporation (the “Buyer”).

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding common shares (the
“Shares”) of EmployUS Ltd., a Nevada corporation (the “Company”), which Shares
constitute, as of the date hereof, all of the issued and outstanding capital
stock of the Company; and

 

WHEREAS, Seller believes it is in their best interests and the best interest of
its stockholders to eliminate several liabilities;

 

WHEREAS, In connection with the “Repurchase,” Buyer wishes to acquire from
Seller, and Seller wishes to transfer to Buyer, the Shares, upon the terms and
subject to the conditions set forth herein.

 

WHEREAS, In connection with the “Repurchase,” Buyer wishes to acquire from
Seller, and Seller wishes to transfer to Buyer, all tangible assets including
outstanding receivable currently guaranteed under the Crestmark loan agreement.

 

WHEREAS, on or before the closing of the Stock Purchase Agreement, Brian McLoone
owning 6,050,000 shares of Common Stock in The Staffing Group, agree to transfer
4,550,000 shares of Common Stock (the “Purchase Price Shares”) back to seller
for Cancellation (the “Repurchase”); and

 

WHEREAS, on or before the closing of the Stock Purchase Agreement, Brian McLoone
owning 1 share of Preferred Stock in The Staffing Group, agree to cancel said
share of Preferred Stock pursuant to completion of this agreement; and

 

WHEREAS, on or before the closing of the Stock Purchase Agreement, Brent Callais
owning 6,050,000 shares of Common Stock in The Staffing Group, agree to transfer
4,550,000 shares of Common Stock (the “Purchase Price Shares”) back to seller
for Cancellation (the “Repurchase”); and

 

WHEREAS, on or before the closing of the Stock Purchase Agreement, Brent Callais
owning 1 share of Preferred Stock in The Staffing Group, agree to cancel said
share of Preferred Stock pursuant to completion of this agreement; and

  

WHEREAS, In connection with the “Repurchase,” Buyer wishes to assume from
Seller, and Seller wishes to transfer to Buyer, all liabilities associated with
the monies owed to the Internal Revenue Services for late payroll taxes;

 



 

 

 

WHEREAS, In connection with the Repurchase, Buyer wishes to assume from Seller,
and Seller wishes to transfer to Buyer, all Corporate, Personal, and Validity
Guarantees associated with the Crestmark Bank Loan and Security Agreement;

 

WHEREAS, this Agreement will cause EmployUS to become a wholly-owned subsidiary
of Buyer;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

1.          Purchase and Sale of Shares.

 

(a)          Purchased Shares. Subject to the terms and conditions provided
below, Seller shall sell and transfer to Buyer and Buyer shall purchase from
Seller, on the Closing Date (as defined in Section 1(c)), all of the Shares.

 

(b)          Purchase Price. The purchase price for the Shares shall be the
transfer and delivery by Buyer to Seller of the Purchase Price Shares,
deliverable as provided in Section 2(b).

 

(c)          Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated in this Agreement (the “Closing”) shall
take place as soon as practicable following the execution of this Agreement. The
date on which the Closing occurs shall be referred to herein as the Closing Date
(the “Closing Date”).

 

2.          Closing.

 

(a)          Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificate or certificates representing the Shares, duly endorsed to Buyer or
as directed by Buyer, which delivery shall vest Buyer with good and marketable
title to all of the issued and outstanding shares of capital stock of the
Company, free and clear of all liens and encumbrances.

 

(b)          Payment of Purchase Price. At the Closing, Buyer shall deliver to
Seller a certificate or certificates representing the Purchase Price Shares duly
endorsed to Seller, which delivery shall vest Seller with good and marketable
title to the Purchase Price Shares, free and clear of all liens and
encumbrances.

 

(c)          Assumption of Liabilities. At the closing Buyer will assume all
liabilities associated with the monies owed to the Internal Revenue Services for
late payroll taxes; as well as all Corporate, Personal, and Validity Guarantees
associated with the Crestmark Bank Loan and Security Agreement;

 

3.          Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof as follows:

 

(a)          Corporate Authorization; Enforceability. The execution, delivery
and performance by Seller of this Agreement are within the corporate powers and
have been, duly authorized by all necessary corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 



 -2- 

 

 

(b)          Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement requires no consent, approval, Order, authorization
or action by or in respect of, or filing with, any governmental authority.

 

(c)          Non-Contravention; Consents. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate the articles of incorporation or bylaws
of Seller or (ii) violate any applicable Law or Order.

 

4.          Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the date hereof as follows:

 

(a)          Enforceability. The execution, delivery and performance by Buyer of
this Agreement are within Buyer’s powers. This Agreement has been duly executed
and delivered by Buyer and constitutes the valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

 

(b)          Governmental Authorization. The execution, delivery and performance
by Buyer of this Agreement require no consent, approval, Order, authorization or
action by or in respect of, or filing with, any governmental authority.

 

(c)          Non-Contravention; Consents. The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.

 

(d)          Purchase for Investment. Buyer are financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and have no need for liquidity in this
investment. Buyer have such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Buyer are acquiring the Shares solely for their own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer have (i) received all the information they
have deemed necessary to make an informed investment decision with respect to
the acquisition of the Shares, (ii) had an opportunity to make such
investigation as they have desired pertaining to the Company and the acquisition
of an interest therein, and to verify the information which is, and has been,
made available to them and (iii) had the opportunity to ask questions of Seller
concerning the Company. Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understand that any resale of
the Shares by them must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for the Company at the time, create an exemption or otherwise
do not require registration under the Securities Act (or applicable state
securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:

 



 -3- 

 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

  

Buyer understand that the Shares are being sold to them pursuant to the
exemption from registration contained in Section 4(2) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(2) exemption.

 

(e)          Liabilities. Following the Closing, Seller will have no debts,
liabilities or obligations relating to the Company or its business or
activities, whether before or after the Closing, and there are no outstanding
guaranties, performance or payment bonds, letters of credit or other contingent
contractual obligations that have been undertaken by Seller directly or
indirectly in relation to the Company or its business and that may survive the
Closing.

 

(f)          Title to Purchase Price Shares. Buyer is the sole record and
beneficial owners of the Purchase Price Shares. At Closing, Buyer will have good
and marketable title to the Purchase Price Shares, which Purchase Price Shares
are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Seller, except for restrictions on
transfer as contemplated by applicable securities laws.

 

(g)          Capitalization. As of the date hereof, Seller owns the Shares,
which shares represent 100% of the authorized, issued and outstanding capital
stock of the Company. The Shares are duly authorized, validly issued,
fully-paid, non-assessable and free and clear of any Liens.

 



 -4- 

 

 

5.          Indemnification and Release.

 

(a)          Indemnification. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its officers, directors, employees,
stockholders, agents, representatives and affiliates (collectively, together
with Seller, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement on the part of Buyer under
this Agreement, (iii) any debt, liability or obligation of the Company, whether
incurred or arising prior to the date hereof or after, (iv) any debt, liability
or obligation of Seller for actions taken prior to that certain share exchange
agreement by and between Seller (the “Share Exchange”), (v) the conduct and
operations of the business of the Company whether before or after the Closing
Date, (vi) claims asserted against the Company whether arising before or after
the Closing Date and whether in connection with the transactions contemplated
hereunder or otherwise, or (vii) any federal or state income tax payable by
Seller and attributable to the transaction contemplated by this Agreement or
activities prior to the Share Exchange or with respect to the Company after the
Share Exchange.

 

(b)          Third Party Claims.

 

(i)          If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Buyer has an indemnification obligation
under the terms of Section 5(a), then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and shall be responsible for any expenses of the Indemnitee in
connection with the defense of such Third-Party Claim so long as the Indemnitor
continues such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (ii) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitor from any indemnification liability except only to the extent
that the Indemnitor is materially and adversely prejudiced by such failure.

 



 -5- 

 

 

(ii)          If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.

 

(c)          Non-Third-Party Claims. Upon discovery of any claim for which Buyer
have an indemnification obligation under the terms of this Section 5 which does
not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

 

(d)          Release. Buyer, on behalf of itself and its Related Parties as
defined below, hereby release and forever discharge Seller and its individual,
joint or mutual, past and present representatives, Affiliates, officers,
directors, employees, agents, attorneys, stockholders, controlling persons,
subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, orders, obligations, contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which Buyer or any of its Related Parties now have or have ever had
against any Releasee. Buyer hereby irrevocably covenant to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter released hereby. “Related Parties” shall mean,
with respect to Buyer, (i) any Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with Buyer, (ii) any Person in which Buyer hold a Material Interest or
(iii) any Person with respect to which any Buyer serves as a general partner or
a trustee (or in a similar capacity). For purposes of this definition, “Material
Interest” shall mean direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 



 -6- 

 

 

6.          Definitions. As used in this Agreement:

 

(a)          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “Control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing;

 

(b)          “Governmental Authority” means any domestic or foreign governmental
or regulatory authority;

 

(c)          “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;

 

(d)          “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;

 

(e)          “Order” means any judgment, injunction, judicial or administrative
order or decree;

 

(f)          “Permit” means any government or regulatory license, authorization,
permit, franchise, consent or approval; and

 

(h)          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

7.          Miscellaneous.

 

(a)          Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.

 

(b)          Amendments and Waivers.

 

(i)          Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

 



 -7- 

 

 

(ii)          No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.

 

(c)          Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.

 

(d)          No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.

 

(e)          Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal substantive law of the State of Nevada.

 

(f)          Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

 

(g)          Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.

 

(h)          Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.

  

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 -8- 

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.

 



  The Staffing Group Ltd.             By     : Name: Kimberly Thompson      
Title: Director             POUR LES ENFANT           By:         Name: Sarah
Callais           By:         Name: Theresa McLoone           By:         Name:
Brent Callais           By:         Name: Brian McLoone  

 



 

 